Exhibit 10.76

 

EXECUTION

PLS REPO FACILITY

 

AMENDMENT NO. 8 TO

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

Amendment No. 8 to Amended and Restated Master Repurchase Agreement, dated as of
December 23, 2014 (this “Amendment”), among Credit Suisse First Boston Mortgage
Capital LLC (the “Buyer”), PennyMac Loan Services, LLC (the “Seller”) and
Private National Mortgage Acceptance Company, LLC  (the  “Guarantor”).

 

RECITALS

 

The Buyer, the Seller and the Guarantor are parties to that certain Amended and
Restated Master Repurchase Agreement, dated as of May 3, 2013 (as amended by
Amendment No. 1, dated as of September 5, 2013, Amendment No. 2, dated as of
January 10, 2014,  Amendment No. 3, dated as of March 13, 2014, Amendment No. 4,
dated as of April 30, 2014,  Amendment No. 5, dated as of May 22, 2014,
Amendment No. 6, dated as of June 3, 2014, and Amendment No. 7, dated as of
October 31, 2014,  the “Existing Repurchase Agreement”; as further amended by
this Amendment, the “Repurchase Agreement”) and the related Pricing Side Letter,
dated as of May 3, 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Pricing Side Letter”).  The Guarantor is party
to that certain Guaranty (as amended, restated, supplemented or otherwise
modified from time to time, the “Guaranty”), dated as of August 14, 2009,  by
the Guarantor in favor of Buyer.  Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Existing Repurchase
Agreement and Guaranty, as applicable. 

The Buyer, the Seller and the Guarantor have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement.  As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantor to ratify and affirm the
Guaranty on the date hereof.

 

Accordingly, the Buyer, the Seller and the Guarantor hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

SECTION 1. Definitions.  Section 2 of the Existing Repurchase Agreement is
hereby amended by:

1.1 deleting the definitions of “Aged Loan”,  “Aging Limit”, “Maximum Committed
Purchase Price” and “Mortgage Loan” in their entirety and replacing them with
the following:

“Aged Loan” means a Mortgage Loan (other than with respect to a  GNMA Loan,  a
Non-Agency QM Mortgage Loan and a  Pooled Mortgage Loan) which has been subject
to one or more Transactions hereunder for a period of greater than 60 days but
not greater than 90 days. 

 

 

-1-

--------------------------------------------------------------------------------

 

“Aging Limit” means (i) with respect to Purchased Mortgage Loans other than Aged
Loans, GNMA Loans and Non-Agency QM Mortgage Loans, 60 days, (ii) with respect
to Purchased Mortgage Loans that are Aged Loans, 90 days, and (iii) with respect
to Purchased Mortgage Loans that are Non-Agency QM Mortgage Loans, 270 days.

 “Maximum Committed Purchase Price” means $500,000,000; provided, that, for all
purposes hereunder, for all Purchased Mortgage Loans that are GNMA Loans, the
Maximum Committed Purchase Price shall be deemed to be $400,000,000.  For the
avoidance of doubt, the Maximum Committed Purchase Price hereunder shall not
exceed $500,000,000, inclusive of all Purchased Mortgage Loans, including all
Purchased Mortgage Loans that are GNMA Loans.

“Mortgage Loan” means any Agency Mortgage Loan, Non-Agency QM Mortgage Loan,
GNMA Loan or Pooled Mortgage Loan which is a fixed or floating rate, one to four
family residential mortgage loan evidenced by a promissory note and secured by a
mortgage, which satisfies the requirements set forth in the Underwriting
Guidelines and Section 13(b) hereof; provided, however, that, Mortgage Loans
shall not include any High Cost Mortgage Loans and; provided, further, that the
related Purchase Date is no more than sixty (60) days following the origination
date except with respect to (i) any Mortgage Loan that is transferred to Seller
from PennyMac Corp., in which case the related Purchase Date is no more than one
hundred twenty (120) days following the origination date, and (ii) any Mortgage
Loan that is a GNMA Loan.

1.2 deleting the definitions of “Aged 30 Day Loan”, “Aged 60 Day Loan” and “Aged
270 Day Loan” in their entirety and all references thereto.

1.3 deleting the definition of “Jumbo Mortgage Loan” in its entirety and
replacing it with the following definition of “Non-Agency QM Mortgage Loan”:

“Non-Agency QM Mortgage Loan”  means a Mortgage Loan with an original principal
balance in an amount in excess of the then applicable conventional conforming
limits, including general limits and high-cost area limits, for Mortgaged
Properties securing Mortgage Loans in such county or local area; provided,
however, that Non-Agency QM Mortgage Loans shall not include any Mortgage Loan
with an original principal balance in excess of $2,000,000.

1.4 deleting all references to “Jumbo Mortgage Loan” in their entirety and
replacing them with “Non-Agency QM Mortgage Loan”.

 

SECTION 2. Conditions Precedent.  This Amendment shall become effective as of
the date hereof (the “Amendment Effective Date”), subject to the satisfaction of
the following conditions precedent:

 

2.1 Delivered Documents.  On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:





-2-

--------------------------------------------------------------------------------

 



(a) this Amendment, executed and delivered by duly authorized officers of the
Buyer, the Seller and the Guarantor;  

(b) Amendment No. 6 to that certain Pricing Side Letter, dated as of the date
hereof, executed and delivered by duly authorized officers of the Buyer, the
Seller and the Guarantor;  and

 

(c) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

 

SECTION 3. Representations and Warranties.  Seller hereby represents and
warrants to the Buyer that it is in compliance with all the terms and provisions
set forth in the Repurchase Agreement on its part to be observed or performed,
and that no Event of Default has occurred or is continuing, and hereby confirms
and reaffirms the representations and warranties contained in Section 13 of the
Repurchase Agreement.

 

SECTION 4. Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

 

SECTION 5. Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

 

SECTION 6. Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

 

SECTION 7. GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 8. Reaffirmation of Guaranty.  The Guarantor hereby ratifies and affirms
all of the terms, covenants, conditions and obligations of the Guaranty and
acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of Seller to Buyer under the Repurchase
Agreement and related Program Agreements, as amended hereby.

 

[Remainder of page intentionally left blank]

 

-3-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

 

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

 

 

 

 

 

 

 

By:

/s/ Adam Loskove

 

Name:

Adam Loskove

 

Title:

Vice President

 

 

 

 

 

PennyMac Loan Services, LLC, as Seller

 

 

 

 

 

 

 

By:

/s/ Anne McCallion

 

Name:

Anne McCallion

 

Title:

Chief Financial Officer

 

 

 

 

 

Private National Mortgage Acceptance Company, LLC, as Guarantor 

 

 

 

 

 

 

 

By:

/s/ Anne McCallion

 

Name:

Anne McCallion

 

Title:

Chief Financial Officer

 

 



Signature Page to Amendment No. 8 to Amended and Restated Master Repurchase
Agreement

--------------------------------------------------------------------------------